DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               PAUL DARIEN,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3780

                               [April 9, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 12-004815CF10A, 12-005669CF10A and 12-
006758CF10A.

   Paul Darien, Bowling Green, pro se.

   No appearance required for the appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.